Citation Nr: 0333067	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  92-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability to include injury residuals and arthritis.  

2.  Entitlement to an increased disability evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness, currently evaluated 
as 50 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1974 
and from May 1974 to May 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's T12, L1, 
and L2 compression fracture residuals with traumatic 
arthritis and L5-S1 tenderness.  In March 1992, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In April 1993, the Board 
remanded the veteran's claim to the RO for additional action.  

In February 1994, the RO denied service connection for a 
chronic cervical spine disorder to include injury residuals 
and arthritis and a total rating for compensation purposes 
based on individual unemployability.  In September 1994, the 
veteran was afforded a hearing before a VA hearing officer.   
In March 1996, the Board remanded the veteran's claims to the 
RO for additional action.  

In May 1999, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 1999, 
the requested VHA opinion was incorporated into the record.  
In August 1999, the accredited representative was provided 
with a copy of the VHA opinion and informed of the veteran's 
right to submit additional evidence and/or argument.  In 
August 1999, the veteran's accredited representative at the 
time submitted additional argument.  

In October 1999, the Board requested an addendum to the VHA 
opinion.  In October 1999, the requested addendum was 
incorporated into the record.  In November 1999, the 
veteran's accredited representative at the time was provided 
with a copy of the addendum and informed of the veteran's 
right to submit additional evidence and/or argument.  In 
November 1999, the veteran's accredited representative 
submitted additional argument.  In March 2000, the Board 
denied service connection for a chronic cervical spine 
disability to include injury residuals and arthritis; denied 
an increased evaluation for the veteran's T12, L1, and L2 
compression fracture residuals with traumatic arthritis and 
L5-S1 tenderness; and remanded the issue of the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability to the RO for additional 
action.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In March 2001, the Court granted the parties' Joint Motion 
for Remand; vacated those portions of the March 2000 Board 
decision which denied service connection for a chronic 
cervical spine disability and an increased evaluation for the 
veteran's thoraco-lumbosacral spine disability; and remanded 
the veteran's claims to the Board.  

In July 2002, the Board denied service connection for a 
chronic cervical spine disability to include injury residuals 
and arthritis; an increased disability evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness; and a total rating 
for compensation purposes based on individual 
unemployability.  The veteran subsequently appeal to the 
Court.  In January 2003, the Court granted the parties' Joint 
Motion for Remand; vacated the Board's July 2002 decision; 
and remanded the veteran's appealed to the Board for 
readjudication consistent with the Joint Motion for Remand.  
The veteran is represented in this appeal by Daniel G. 
Krasnegor, Attorney.  


REMAND

In January 2003, the Court granted the parties' December 2002 
Joint Motion for Remand.  The Joint Motion directs that the 
Board should ensure that all notification and development 
action required by the Veterans Claims Assistance Act of 2000 
(VCAA) has been completed and obtain an additional evaluation 
to determine the nature and severity of the veteran's chronic 
cervical spine disability.  

The VCAA directs that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claims.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran's claims have not been considered under the amended 
statutes and regulations.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the thirty-day period provided in § 3.159(b)(1) in which 
to respond to a VCCA notice to be misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a period of one full year may be taken to respond to a VCAA 
notice notwithstanding any previously provided information.  

A September 1991 Social Security Administration (SSA) award 
letter conveys that the veteran was granted SSA disability 
benefits.  The documentation supporting the veteran's SSA 
award is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain relevant records from the SSA.  Masors v. Derwinski, 2 
Vet. App. 181, 187-188 (1992).  

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to back and spinal disabilities.  The Board 
observes that the evaluation of the veteran's 
thoraco-lumbosacral spine disability has not been reviewed by 
the RO under the amended regulations.  Accordingly, this case 
is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic cervical, thoracic, and 
lumbosacral spine disabilities after 1996 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 1996 be forwarded for incorporation 
into the record.

4.  The RO should then contact the SSA 
and request that it provide copies of all 
records developed in association with the 
veteran's award of disability benefits 
for incorporation into the record.  

5.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic cervical spine disability 
and his service-connected T12, L1, and L2 
compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic cervical spine disability had its 
onset during active service; is in any 
other way causally related to his period 
of active service; or is etiologically 
related to his service-connected 
disabilities?  The examiner should also 
identify the limitation of activity 
imposed by the veteran's 
service-connected thoraco-lumbosacral 
spine disability and any associated pain 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the 
thoraco-lumbosacral spine should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's thoraco-lumbosacral spine 
disability upon his vocational pursuits.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic cervical spine 
disability to include injury residuals 
and arthritis; an increased evaluation 
for his T12, L1, and L2 compression 
fracture residuals with traumatic 
arthritis and L5-S1 tenderness; and a 
total rating for compensation purposes 
based on individual unemployability with 
express consideration of the Court's 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefits sought 
on appeal remain denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefit, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


